Case 2:19-cv-00072-TLN-AC Document 1 Filed 01/10/19 Page 1 of 6

Barkveid oe, 73

Name and Prisoner/Booking Number

Mant? Codats JG. \
Teli st 4c FILED

 

 

 

 

Mailing Adi . JAN i (’

1C 2019
Sow CA 458 ly CLERK, US. Dist
City, State, Zip Code EASTERN Di STR Bet ALIFORNIA
(Failure to notify the Court of your change of address may result in dismissal of this action.) ay Drec eT ERy

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

Wichael S. BareSreld SR.

(Full Name of Plaintiff) Plaintiff.
3

caseno. 2:14-ty- 007% Ae CPC)

(To be supplied by the Clerk)

Vv.

)

)

)

)

)

)

1k €*& LWA, )
(Full Name of Defendant} )
@ Nancy Gall ger /)
)

)

)

)

)

)

 

 

CIVIL RIGHTS COMPLAINT
(3) Kelly E lag I< BY A PRISONER
PCY Trial Demanded
(4) A Ahe. Marie. SthuUlb ert , Original Complaint
Defendant(s). ClFirst Amended Complaint
endants and. attach page 1-A list L1Second Amended Complaint

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
4 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
LJ 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
LJ Other:

2. Institution/city where violation occurred: Sacramento Cov K “4 wd Cu \

 

Revised 3/15/2016 1

a

 
 

Case 2:19-cv-00072-TLN-AC Document 1 Filed 01/10/19 Page 2 of 6

Addi ional DeflendartS atach ment Page |-A
(5) Soccamento County Shee ifls begk,

G OvnyT < f > © i Or rectia 10\ Flea! pi raen
Sac Covm Snenst, Scott Jones
A) DOES l-a® 7 We

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00072-TLN-AC Document 1 Filed 01/10/19 Page 3 of 6

B. DEFENDANTS

 

I. Name of first Defendant: Korn . The first Defendant is employed as:
\ , at t h
(Position and Title) (Institution)
2. Name of second Defendant: Cc \G The second Defendant is employed as:
N € ‘aCorrettional Mealm Services Ss
(Position ancdTitle) (Institution)
3. Name of third Defendant: Kelly Clacle . The third Defendant is employed as:
eouty Disiri ene at_S District 3
(Position and Tle) (Institution)

4, Nae of fourth Defendant: Aone. Mocit. Schubsck The 6 fourth Defendant is empogee as:
+ mne Dd; ne
(Position and(fitle) Gnstitution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? CI Yes wm No
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
2

 
Case 2:19-cv-00072-TLN-AC Document 1 Filed 01/10/19 Page 4 of 6

D. CAUSE OF ACTION

CLAIM I he
State the constitutional or other federal civil right whe was violated:

 
 
 

  
 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
(_] Basic necessities C] Mail LJ Access to the court bY Medical care
LJ Disciplinary proceedings LJ Property LI Exercise of religion CI Retaliation
L] Excessive force by an officer [1] Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or ety on 4
On Sulu 12 20/8 my attorney stb mation Cor wail fedaton
Very ina.d cevious! _Se
Y d q t  p te } ‘
AL | S ls n Yo irr ne on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

® On sR vit oe +5 treat ig Nealia * LSSves
arid AM stres Sek a mY abs fo y p
Wate  SOrrvbes

 

 

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? XK, Yes L] No
b. Did you submit a request for administrative relief on Claim I? . Byres CNo
c. Did you appeal your request for relief on Claim I to the highest level? Ll Yes {No

 

d. If you did not submit or appeal a request for administrative relief at,any level, briefly explain why you
did not. The d.me to appeal pad lapsed REFORE 1 Cecewve A
4 g wo evonle lDoack. .

 
Case 2:19-cv-00072-TLN-AC Document 1 Filed 01/10/19 Page 5 of 6

 

 

 

CLAIM II
1. State the constitutional or other federal cl civil right that was violate erate.
hte Tha 5 pins Arnett = A encbnhrren fe
14 =A ¥ ae ment
2. dnt Il. Identify the issue involved. Check only one. State additional issues in separate claims.
L) Basic necessities C1] Mail LD Access to the court [1] Medical care
CL) Disciplinary proceedings LC] Property LJ] Exercise of religion CL Retaliation

 

C] Excessive force by an officer Threat to safety L] Other:

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. -
Om Cure nto a: fferend ned ications AX
Or Aad thal Compianed ; S are. Making we,
A227) neack flutesing , a0. ‘aioad jn Mu thos,

ae. 14 Y was re f OVE.

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s). .
Scared Do miaht die pene Over mMearc attcl . (ALSO
Os Mever teoic rr ‘de eff + Ge Oy Mock | 73 NAA,

C AAV aie . had “T ‘§ doi AS = Mig loades = __.

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

 

institution? . Yes LJ No
b. Did you submit a request for administrative relief on Claim II? Del Yes LJ No
c. Did you appeal your request for relief on Claim II to the highest level? LJ] Yes Se No
d. If you did not submit or appeal a request for administrative relief at any le el, briefly explain why you

    

did not. + 0 Ob ach r?] Pe

 

 

 
Case 2:19-cv-00072-TLN-AC Document 1 Filed 01/10/19 Page 6 of 6

E. REQUEST FOR RELIEF

 

 

 

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct. — :
Executed on If 5/ | 4

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attomey’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 
